Response to Questions Propounded by Governor.
Questions propounded by the Governor to the Justices of the Supreme Court under Code 1923, §§ 10290, 10291.
Questions answered.
To the Justices of the Supreme Court of Alabama.
Gentlemen:
Under Section 10290 of the Code of Alabama of 1923, I hereby request an opinion of the Justices of the Supreme Court on the following important constitutional questions:
Section 284 of the Constitution of Alabama of 1901, as amended, provides in pertinent part: "Notice of such election, together with the proposed amendments, shall be given by proclamation of the governor, which shall be published in every county in such manner as the legislature shall direct, for at least four successive weeks next preceding the day appointed for such election": and Acts No. 7, 8, 12, 15 and 19, which submit to the electorate of the State of Alabama proposed constitutional amendments, provide for notice of the election therein ordered to be held to be published in one newspaper once a week in every county in the State for at least four successive weeks next preceding the day appointed for such election.
1. Must twenty-eight (28) days intervene between the date on which the first publication of notice is had and the day on which the election is to be held?
2. If twenty-eight (28) days do not have to intervene between the date on which the first publication is had and the date on which the election is to be held, how many days must intervene between said dates in order to comply with the provisions of the Constitution in regard thereto?
Respectfully,
                              Frank M. Dixon, Governor.
Hon. Frank M. Dixon Governor of Alabama Montgomery, Alabama
Dear Sir:
Replying to your inquiry of May 8th, 1939, we beg to say, that under the provisions of Section 284 of the Constitution and Amendment No. XXIV thereto (Skinner's Alabama Constitution Annotated, p. 984), twenty-eight days are not required to intervene during the publications. Doody v. State ex rel. Mobile County, 233 Ala. 287, 171 So. 504; Carnley, Judge, v. Moore, 218 Ala. 274, 118 So. 409; Ex Parte Lower, 178 Ala. 87,59 So. 611, which last case cites and affirms the opinion of Judge Walker (Lower v. State) in 3 Ala. App. 122, 57 So. 500.
Replying to your second inquiry, it will suffice if the first publication is twenty-four (24) days before the date of the election. Code of 1923, § 9260; Lower v. State, supra.
Respectfully submitted,
                            JOHN C. ANDERSON, Chief Justice.
                            LUCIEN D. GARDNER, WILLIAM H. THOMAS, VIRGIL BOULDIN, JOEL B. BROWN, A. B. FOSTER, THOMAS E. KNIGHT, Associate Justices. *Page 658